Citation Nr: 1759987	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  11-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 prior to May 21, 2010, and to a rating in excess of 70 percent beginning May 21, 2010, for major depressive disorder (MDD).  

2.  Entitlement to an initial rating in excess of 10 percent prior to November 2, 2011, and to a rating in excess of 20 percent beginning November 2, 2011 for a lumbar spine disability.  

3.  Entitlement to restoration of a 30 percent, effective August 12, 2013, for a neck disability.

4.  Entitlement to restoration of a 10 percent, effective August 12, 2013, for cluster headaches.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 2002 to March 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This case was previously before the Board in May 2016, at which time the issues currently on appeal were remanded for further development.  The case now returns to the Board for further appellate action.  

The issues of entitlement to an increased rating for a lumbar spine disability, and of entitlement to restoration of ratings for a neck disability and cluster headaches are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 26, 2013, the Veteran's MDD was manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

2.  Beginning August 26, 2013, the Veteran's MDD was manifested by total occupational and social impairment.  




CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for MDD prior to August 26, 2013, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2017).  

2.  The criteria for a rating of 100 percent for MDD beginning August 26, 2013, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted that he should have a higher rating for his MDD as his symptoms are worse than those contemplated by the currently assigned rating.  

At a June 2007 VA examination, the Veteran reported that he never had close friends throughout his naval career and was a loner.  The Veteran told the examiner that he tried to commit suicide twice while in the Navy, but denied this when evaluated by mental health professionals.  The Veteran said that he experienced poor sleep, decreased appetite, and felt almost completely depressed.  The Veteran explained that he had associated feelings of worthlessness and uselessness, as well as difficulty concentrating.  The Veteran said that he typically experienced suicidal thoughts whenever he "screwed up."  The examiner noted that the Veteran did not present as experiencing delusional paranoia.  

Upon mental status examination, the Veteran was alert and oriented in all spheres.  The examiner observed that the Veteran had no difficulty communicating, although his speech was low in volume.  The examiner found that the Veteran's affect, while stable, reflected a severe decrease in range and intensity consistent with a depressive process.  The examiner noted that the Veteran demonstrated evidence of paranoia, but found that the Veteran had no delusional ideations, auditory or visual hallucinations, or homicidal thoughts.  The examiner diagnosed recurrent, severe MDD without psychotic features and intermittent explosive disorder.  The examiner opined that the Veteran's disability resulted in reduced reliability and productivity during occupational tasks.  

At a September 2010 VA examination, the Veteran reported no periods of remission from the psychiatric symptoms identified in June 2007.  Rather, the Veteran stated that his symptoms had worsened.  The examiner noted that since June 2007, the Veteran had 5 psychiatric hospitalizations, all secondary to suicidal ideation.  The Veteran denied suicidal behavior, but reported having suicidal ruminations.  The Veteran said that he felt depressed and sad more days than not.  The Veteran reported anergia, anhedonia, having difficulty concentrating, experiencing sleep disturbances, having pain and headaches, experiencing weight loss with poor appetite, and having suicidal ideations for up to one week at a time, approximately every 3 weeks without intent or plan.  The Veteran further reported that when alone in his apartment, he would sometimes hear music or someone singing.  The Veteran said that only occurred when he was alone and only in his apartment.  The examiner noted that suicidal and homicidal ideations were not present at the time of the examination and diagnosed MDD and borderline personality disorder.  

At an August 2013 VA examination, the Veteran was diagnosed with recurrent moderately severe major depressive disorder and borderline personality.  The examiner found that symptoms attributable to major depressive disorder included: depressed mood and affect, sleep and appetite disturbance, poor self-concept, social withdrawal, limited behavioral activity, psychomotor retardation, ongoing suicidal ideation without current intent but with past suicide attempts, excessive worry, nervous stomach, hypervigilance, irritability, and poor concentration and memory.  The examiner noted that the Veteran's diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  

The examiner found that symptoms that applied to the Veteran's diagnoses included: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or work-like settings), suicidal ideations, impaired impulse control such as unprovoked irritability with periods of violence, and persistent delusions or hallucinations.  The examiner also observed that the Veteran exhibited additional symptoms including appetite disturbance, poor self-concept, psychomotor retardation, hypervigilance, affective instability, unstable pattern of interpersonal relationships, and excessive focus on others' opinions of him.  The examiner ultimately opined that the Veteran's acquired psychiatric disability was less likely than not related to service, explaining that the initial cause of the Veteran's depression was due to his poor anger management and the Navy's resultant disciplinary actions.  

At a July 2016 VA examination, the Veteran reported that he last worked in 2012 and that his psychiatric and back disabilities made work difficult.  The Veteran said that he had been in and out of depression, but that when he received counseling, his depression became less severe.  The Veteran described feeling depressed, having no energy, not eating, wanting to sleep, and getting really angry about his life to the point where he thought of suicide.  The Veteran said that he had times where he felt anxiety and worried about things.  The Veteran said that his memory was poor and he could not remember small things like peoples' names.  The Veteran described feeling paranoid about most things, believing in things, and seeing strange things such as people sitting across the road from his house watching him.  The Veteran could not sleep due to back pain and nightmares about UFO experiences.  

The examiner diagnosed paranoid schizophrenia and MDD.  The examiner found that symptoms associated with depression included depressed mood, chronic depression, memory loss, suicidal ideation, and persistent danger of hurting himself.  The examiner further found that symptoms associated with schizophrenia included paranoia, anxiety, panic attacks, difficulties with thought processes, delusions and hallucinations, difficulty forming relationships, suspiciousness, and flattened affect.  The examiner opined that the Veteran's psychiatric disabilities resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  

Upon mental status examination, the examiner observed that the Veteran's mood was depressed with flat affect and that his judgment and insight were fair to poor.  The Veteran's thought process was clear, coherent and goal directed, but preoccupied with depressive content and delusions of persecution.  The Veteran reported suicidal ideations with no current plan or intent.  The examiner noted that the Veteran did not seem to have experienced a sustained decrease in feelings of depression for longer than one to two weeks at a time.  

A review of the record shows that the Veteran receives treatment from the VA Medical Center and Dubois Regional Medical Center for various disabilities.  Of record are treatment notes indicating numerous incidents of suicidal ideations and hallucinations dating to September 2007, and most recently occurring in October 2015.  The treatment notes reinforce the September 2010 VA examiner's observation that the Veteran had multiple hospitalizations due to suicidal ideations.  The treatment notes further establish that the Veteran had increasing problems with memory and with controlling his mood or behavior.  

Also of record is a May 2007 statement made by the Veteran and testimony given by the Veteran in a May 2009 hearing before a Decision Review Officer (DRO).  In his May 2007 statement, the Veteran reported that he had attempted to commit suicide twice previously and that it was determined that he had an anger condition.  

In his May 2009 testimony, the Veteran said that he had experienced suicidal ideation approximately 40 to 50 times since his March 2007 discharge.  The Veteran testified that he received treatment for anger management and that he frequently destroyed things such as laptops, phones, and TV sets.  The Veteran told the DRO that his apartment was a mess and that he had punched through doors and attempted to punch walls in his anger.  The Veteran said that he verbally abused people many times at his jobs.  The Veteran stated that he felt uncomfortable getting out and talking to people and stayed in his apartment.  The Veteran finally said that he was afraid of hurting or killing people.  The Board finds the Veteran's statement and testimony regarding his observable symptoms to be both competent and credible.  

The Board finds that the Veteran is entitled to a rating of 70 percent prior to August 26, 2013, for MDD.  In this regard, the Board notes that VA examinations in June 2007 and September 2010 identified a history of suicidal ideation and near continuous depression that affected the Veteran's ability to function independently, appropriately and affectively.  Moreover, the testimony offered by the Veteran in his May 2009 DRO Hearing described a pattern of unprovoked irritability with periods of violence.  Therefore, the Board finds that a rating of 70 percent prior to August 26, 2013, is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).  

The Board finds that the Veteran is not entitled to a rating in excess of 70 percent prior to August 26, 2013, for MDD.  In this regard, the Board notes that there is no indication from the record that prior to August 26, 2013, the Veteran demonstrated gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss of things such as relatives' names and the Veteran's own occupation and name.  In fact, VA examinations in June 2007 and September 2010 found that while the Veteran's voice was soft and sometimes tangential, the Veteran did not have difficulty communicating.  Additionally, multiple treatment notes found that the Veteran was oriented to place and time and that while the Veteran had difficulty remembering dates of certain events, he did not forget his own occupational history or the names of family members.  Therefore, the Board finds that a rating in excess of 70 percent prior to August 26, 2013, is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).    

The Board finds that the Veteran is entitled to a rating of 100 percent beginning August 26, 2013, for MDD.  In this regard, the Board notes that the August 2013 and July 2016 VA examinations found the Veteran to demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, and a persistent danger of hurting himself or others.  Therefore, the Board finds that a rating of 100 percent beginning August 26, 2013, is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).  

The results of the VA examinations, the symptoms described in the VA examination reports, and the mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating prior to August 26, 2013; or a 100 percent rating beginning August 26, 2013, for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are intended serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the Board finds that there are deficiencies in most areas sufficient to warrant an initial 70 percent rating prior to August 26, 2013, and total occupational and social impairment sufficient to warrant a 100 percent rating beginning August 26, 2013, even though all the specific symptoms listed for those ratings are not manifested.  


ORDER

Entitlement to an initial rating of 70 percent for an acquired psychiatric disability prior to August 26, 2013, is granted.  

Entitlement to an increased rating of 100 percent for an acquired psychiatric disability as of August 26, 2013, is granted.  


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

The Board finds that the Veteran submitted an October 2014 statement that constitutes a timely notice of disagreement with the October 2013 rating decision reducing the ratings for his neck disability and his cluster headaches.  Further review of the record shows that the Veteran was not issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

A review of the record shows that the Veteran was last afforded a VA examination of his lumbar spine in July 2016.  The Board notes that VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. §4.59 (2017).  

The Board has reviewed the July 2016 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. §4.59 pursuant to Correia.  Specifically, the examination of the lumbar spine disability does not reflect joint testing for pain on passive motion, or in nonweight-bearing.  Therefore, the Board finds that further examination is necessary.  

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to restoration of a 30 percent, effective August 12, 2013, for a neck disability; and of entitlement to restoration of a 10 percent, effective August 12, 2013, for cluster headaches.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to any of those issues, return that issue to the Board.
 
2.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

3.  Then, schedule a VA examination to determine the current level of severity of all impairment resulting from his service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in passive motion and nonweight-bearing, for both the joint in question and the paired joint.  If the examiner is unable to conduct the required testing or concludes that required testing is not necessary in this case, the examiner should clearly explain why that is so.  

4.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.  

5.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


